Dear Mr. Conlay:
On behalf of the Natchitoches Tax Commission, you have requested the opinion of this office regarding the validity and enforceability of a sales tax ordinance originally adopted by the Parish School Board of the Parish of Natchitoches (the "School Board") on July 12, 1973.  A copy of the ordinance is attached to your opinion request.  The ordinance, and the proposition contained therein, refer to:
     ". . . a sales and use tax of one per cent (1%) upon the sale . . . of tangible personal property and on sales of services . . . all as presently defined in R.S. 47:301 through 47:317, for a period of ten (10) years . . ."
Specifically, the Tax Commission asks if the School Board can continue to collect the tax on motor fuels, in light of La. Const. (1974) Art. VII, Sec. 4(C).
As we have discussed by phone, the ordinance enclosed with your request purports to levy a tax for a ten year period.  This office assumes, for purposes of this opinion, that the tax has been properly renewed, or re-enacted since the date of original adoption.
We have previously opined that a sales tax on motor fuel enacted and levied prior to January 1, 1975 (the effective date of the 1974 Constitution), if valid when enacted, remained valid after January 1, 1975 by virtue of La. Const. (1974) Art. VI, Secs.29(C)  31.  However, when such a "pre-existing" tax expired, we determined that it could not be re-enacted. See Attorney General Opinions No. 86-382 and 82-397, copies enclosed.
The sales tax levied pursuant to the July 12, 1973 ordinance expired (by its own terms) after ten years.  It is, therefore, our opinion that La. Const. (1974) Art. VII, Sec. 4 prohibits the tax from being levied on motor fuels beyond the date of expiration of the original ten year tax authorization.
Trusting this adequately responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jv/0177n